



Exhibit 10.3






[Rockwell Automation Letterhead]
July 1, 2016
Blake D. Moret
President & Chief Executive Officer
Rockwell Automation, Inc.
1201 South Second Street
Milwaukee, Wisconsin 53204


Dear Mr. Moret:


This Letter Agreement will govern and reflect the arrangement approved by the
Compensation Committee of the Board of Directors with respect to the clawback of
certain compensation arrangements and profits from the sale of securities.
If Rockwell Automation, Inc. (the “Company”) is required to restate any
financial statements relating to periods from and after fiscal year 2016 during
which you are chief executive officer of the Company due to the material
noncompliance of the Company with any financial reporting requirement under the
securities laws, you hereby agree to reimburse the Company for:
1.
any bonus or other incentive-based or equity-based compensation received by you
from the Company during the 12-month period following the first public issuance
or filing with the Securities and Exchange Commission of the financial document
embodying such financial reporting requirement; and

2.
any profits realized by you from the sale of securities of the Company during
that 12-month period.

You agree that the foregoing reimbursement will apply, without limitation, to
any such bonus or other incentive-based or equity-based compensation or profits
under any agreement you may have entered into with the Company or under any
Company plan, program or arrangement.
This Letter Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to its conflicts of laws
principles. The undersigned parties irrevocably agree that the courts of the
State of Delaware will have exclusive jurisdiction in relation to any claim,
dispute or difference concerning this Letter Agreement and any matter arising
therefrom.
Please confirm your agreement with the foregoing by signing and returning the
enclosed copy of this Letter Agreement. This Letter Agreement may be executed in
multiple counterparts, each of which is deemed an original but all of which
together constitute one and the same instrument.
 
 
Very truly yours,
 
 
 
 
 
ROCKWELL AUTOMATION, INC.
 
 
 
By:
 
/s/    DOUGLAS M. HAGERMAN        
 
 
Douglas M. Hagerman
 
 
Senior Vice President, General Counsel & Secretary

Acknowledged and Agreed:
 
/s/ BLAKE D. MORET
Blake D. Moret



